TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00794-CR




                             Basilia Martinez Honeman, Appellant

                                                  v.

                                   The State of Texas, Appellee




                FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
          NO. 2001CR1955, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 17, 2004, Basilia Martinez Honeman was adjudged guilty of possessing

marihuana and sentenced to twenty days in jail. The deadline for perfecting appeal was September

16, 2004. Tex. R. App. P. 26.2(a)(1). On September 21, Honeman filed a document in the trial

clerk’s office that was treated as a notice of appeal and forwarded to this Court. Assuming this

document manifested a desire to appeal, because it was untimely filed we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: January 18, 2005

Do Not Publish




                                               2